Citation Nr: 0012576	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  94-08 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for thoracic spine 
spondylosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
November 1970 and from January 1971 to October 1974.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied a compensable rating for the disability at issue in 
August 1993, and the veteran appealed.  A hearing was held at 
the RO in June 1994.  In January 1995, a hearing officer's 
decision increased the disability rating to 10 percent.  In 
August 1996, the Board of Veterans' Appeals (Board) remanded 
the claim now on appeal to the RO for additional development, 
which has now been completed.  

In the August 1996 Board decision remanding the matter 
currently on appeal, the veteran's claims for increased 
disability ratings for asbestosis and a left knee disorder 
were denied.  Therefore, those matters are no longer on 
appeal.  

In August 1997, the veteran submitted a statement from which 
it appears that he is seeking an increased rating for his 
service-connected cervical spine disability.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected thoracic spine 
spondylosis is productive of complaints of pain and some 
limitation of motion.  

2.  The service-connected thoracic spine disability does not 
present an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for thoracic spine disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Code 5291 (1999).

2.  An extraschedular disability rating is not warranted for 
the veteran's service-connected thoracic spine disability. 38 
C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his 
service-connected thoracic spine disability.  In essence, he 
contends that the disability has become worse recently.  

In the interest of clarity, the Board will initially set 
forth the factual background, followed by pertinent law and 
regulations.  Thereafter the Board will analyze the claim and 
render a decision.

Factual background

On VA examination in June 1988, the veteran had minimal 
tenderness about his spinous regions in his thoracic spine.  
X-rays revealed mild degenerative changes in the thoracic 
spine, with osteophyte formation and with a minimal loss of 
vertebral body height along the right lateral aspect of the 
T7 vertebral body.  The impressions were cervical and 
thoracic spine spondylosis.

March 1994 VA X-rays of the veteran's thoracic spine revealed 
a mild compensating scoliosis to the left in the upper dorsal 
spine and a concavity to the right in the lower dorsal spine.  
There was minimal compression deformity of T9.  There were 
very prominent hypertrophic spurs on the right lateral margin 
contiguous to the ninth thoracic interspace.  Similar but 
less extensive changes were present at the seventh and eight 
interspaces on the right.  

During a hearing which was held at the RO in June 1994, the 
veteran reported that he would have thoracic spine pain when 
he would bend over, and that he was taking aspirin.

On VA orthopedic examination in July 1994, the veteran 
complained of upper back pain.  He reported that after being 
discharged from the service, he had a variety of jobs 
including in welding and building maintenance and for the 
sheriff's department.  He reportedly sustained an injury to 
his low back in 1991 and subsequently had surgery.  He was on 
100 percent disability now through the labor department and 
Social Security.  He was currently receiving no specific 
treatment for his neck and upper back.  Clinically, motor 
strength was excellent in all muscle groups.  

On VA examination in September 1997, the veteran reported 
that he had been told in service that he had had "cracks in 
his back", but no fractures.  Clinically, there were no 
sensory changes in the area of the posterior or anterior 
thorax to suggest any dorsal type of radiculopathy or 
secondary sensory changes.  X-rays revealed fairly broad-
based degenerative changes in the thoracic spine, with a 
scoliosis between T1 and T5.  The diagnosis was dorsal 
spondylosis.  The examiner noted that the veteran was about 
to undergo cardiac surgery and that therefore he was not able 
to perform average employment current.  Furthermore, the 
examiner stated that he would have advised the veteran of 
pain relieving medication which could provide significant 
relief if the veteran were not about to have that surgery.  
The veteran stated that he was not taking any medication for 
pain at that time.

On VA orthopedic examination in October 1999, the veteran 
stated that his thoracic spine pain was worse than when he 
had been seen two years beforehand.  He stated that he would 
have lower thoracic spine pain which would be worse after 
sitting in a chair for ten or fifteen minutes.   Clinically, 
the veteran had tenderness to palpation and percussion from 
about T7 to T10.  He had about 70 degrees of forward flexion 
and then a one-phase recovery.  The impression was 
degenerative disc disease and arthritis at T7 to T10.  

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71, Diagnostic Code 5003.  

Slight limitation of motion of the thoracic spine warrants a 
noncompensable rating.  Moderate or severe limitation of 
motion of the thoracic spine warrants a 10 percent rating.  
38 C.F.R. § 4.71, Diagnostic Code 5291.  

Words such as "slight", "moderate", "moderately severe", 
and "severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (1999).  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

Vertebra fracture residuals warrant an additional 10 percent 
when there is demonstrable vertebral body deformity.  
38 C.F.R. § 4.71, Diagnostic Code 5285 (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

The Board finds initially that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a), as he has alleged that his disability has 
become worse.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631 (1992).  

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
The Board finds that VA's statutory duty to assist the 
veteran in the development of his claim has been fulfilled.  
In particular, the veteran was accorded four VA examinations 
between 1992 and 1999 which collectively provide an adequate 
picture of his thoracic spine disability.  The Board is aware 
of no evidence pertinent to this issue which exists and which 
has not been obtained and associated with the veteran's 
claims folder.

Once the evidence has been assembled, it is the Board's 
responsibility to weigh the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

In the interest of clarity, the Board will first consider an 
increased schedular rating.  Thereafter, the matter of an 
extraschedular rating will be addressed. 

i.  Schedular rating

The veteran's service-connected thoracic spine disability is 
currently rated by the RO as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5291, limitation of motion 
of dorsal spine.  This is the highest available rating under 
that Diagnostic Code.  The veteran's representative has 
requested the Board to consider assigning a disability rating 
under Diagnostic Code 5293, intervertebral disc syndrome.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

With respect to the application of Diagnostic Code 5293, 
there has been no diagnosis of intervertebral disc syndrome 
and no clinical findings consistent with, such disease, to 
include neuropathy, other neurological findings and/or muscle 
spasm.  Indeed, the September 1997 VA examination report 
specifically stated that there was no dorsal type 
radiculopathy or sensory changes.  Accordingly, Diagnostic 
Code 5293 is not for application in this case.

Degenerative changes of the thoracic spine have also been 
diagnosed.  However, under Diagnostic Code 5003, degenerative 
arthritis, the veteran's thoracic spine arthritis is to be 
rated based upon limitation of motion.  As discussed above, 
such limitation of motion is currently rated under Diagnostic 
Code 5291.

The provisions of 38 C.F.R. § 4.71, Diagnostic Code 5285 
permit an additional 10 percent to be added if the has been a 
vertebra fracture and if there is now demonstrable vertebral 
body deformity.  The records do not show that the veteran had 
a vertebral fracture, however, so those provisions do not 
permit an additional 10 percent under the circumstances.

For the reasons and bases stated above, the Board finds that 
a 10 percent evaluation pursuant to Diagnostic Code 5291 for 
thoracic spine spondylosis is the most appropriate in this 
case.  See Butts, 5 Vet. App. at 538; Pernorio, 2 Vet. App. 
at 629; Tedeschi, 7 Vet. App. 414.

ii.  DeLuca considerations

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) [indicates that 
pain may be the basis for an increased rating for an 
orthopedic disability, regardless of whether or not 
orthopedic disability Diagnostic Code criteria are met].


However, the veteran's thoracic spine disability is rated as 
10 percent disabling, the highest rating available under DC 
5291.  The aforementioned provisions of 38 C.F.R. §§ 4.40 and 
4.45 are therefore not for consideration.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

iii.  Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOGCPREC 6-96 (finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issues and followed appropriate appellate 
procedure).  Bagwell left intact, however, a prior Court 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321(b) (1999).  

In this case, the RO issued the veteran a Supplemental 
Statement of the Case in April 1998 which shows that it 
considered and rejected referring the veteran's claim for an 
extraschedular evaluation.  Consequently, the Board has 
jurisdiction to consider the matter.  The reason the RO gave 
for not referring the claim for extraschedular consideration 
was that "(t)here is no evidence of extraordinary medical 
care for spondylosis of the thoracic spine.  In the absence 
of an exceptional or unusual disability picture, an 
extraschedular evaluation is not warranted."  

The Board notes that there is no evidence which shows that 
the veteran's service-connected thoracic spine disability 
markedly interferes with employment.  He has had jobs in 
welding, in building maintenance, and with the sheriff's 
department, and there is no evidence showing that the 
service-connected thoracic spine disability at issue would 
markedly interfere with any of them.  The evidence shows that 
the veteran's non-service-connected low back disability and 
his cardiac condition have prevented employment.  The 
service-connected thoracic spine disability is not so 
implicated.  

Moreover, the record does not show frequent periods of 
hospitalization.  Not only is there no evidence of any 
hospitalization, there appears to be little if any regular 
medical treatment for the thoracic spine disability.  In 
light of the above, the Board concludes that an 
extraschedular rating is not warranted.  

ORDER

Entitlement to a disability rating in excess of 10 percent 
for thoracic spine spondylosis is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

